Case 2:20-cv-11894-TGB-APP ECF No. 20, PageID.1123 Filed 08/31/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


JULIE ANN FRANCIS,                            2:20-CV-11894-TGB-APP


                  Plaintiff,
                                          ORDER ADOPTING REPORT
                                           AND RECOMMENDATION
      vs.
                                                (ECF NO. 19)

ANDREW SAUL,
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,


                  Defendant.

      This matter is before the Court on Magistrate Judge Anthony P.
Patti’s August 3, 2021 Report and Recommendation (ECF No. 19),
recommending that the Defendant’s Motion for Summary Judgment

(ECF No. 16) be granted, the Plaintiff’s Motion (ECF No. 14) be denied,
and the findings of the Commissioner be affirmed.
      The Court has reviewed the Magistrate Judge's Report and

Recommendation and finds that it is well-reasoned and supported by the
applicable law. The law provides that either party may serve and file
written objections “[w]ithin fourteen days after being served with a copy”

of the report and recommendation. 28 U.S.C. § 636(b)(1). The district


                                     1
Case 2:20-cv-11894-TGB-APP ECF No. 20, PageID.1124 Filed 08/31/21 Page 2 of 2




court will make a “de novo determination of those portions of the report .
. . to which objection is made.” Id. Where, as here, neither party objects

to the report, the district court is not obligated to independently review
the record. See Thomas v. Arn, 474 U.S. 140, 149-52 (1985). The Court
will,    therefore,   accept   the    Magistrate   Judge's    Report    and

Recommendation of August 3, 2021, as this Court's findings of fact and
conclusions of law.
        Accordingly, it is hereby ORDERED that Magistrate Judge Patti’s

Report and Recommendation of August 3, 2021 (ECF No. 19) is
ACCEPTED and ADOPTED. It is FURTHER ORDERED that the
case is DISMISSED WITH PREJUDICE.

        SO ORDERED this 27th day of August, 2021.


                                     BY THE COURT:


                                     /s/Terrence G. Berg
                                     TERRENCE G. BERG
                                     United States District Judge




                                       2
